        Case: 3:19-cv-01007-wmc Document #: 173 Filed: 12/04/20 Page 1 of 1

                     Public Service Commission of Wisconsin
                     Rebecca Cameron Valcq, Chairperson                         4822 Madison Yards Way
                     Ellen Nowak, Commissioner                                            P.O. Box 7854
                     Tyler Huebner, Commissioner                                Madison, WI 53707-7854



December 4, 2020

SENT VIA E-FILING**

Magistrate Judge Stephen L. Crocker
U.S. District Court
Western District of Wisconsin

 Re:          Case No. 2019-cv-1007-wmc, Response to Order No. 163

Dear Magistrate Crocker:

Defendants Rebecca Valcq and Michael Huebsch respond to your November 30, 2020 Text Only
Order Number 163 as follows:

    1. Defendants do not oppose postponement of the trial. Defendants have maintained
       throughout this litigation that no discovery or other proceedings should have occurred
       until Defendants’ motion to dismiss based on their immunity defenses was resolved.
       Defendants have now filed an interlocutory appeal of the District Court’s partial denial of
       Defendants’ motion to dismiss and believe that District Court proceedings must be stayed
       while that appeal is decided. Because the District Court denied Defendants’ request for a
       stay, Defendants today filed a motion with the Seventh Circuit requesting that the
       appellate court stay all District Court proceedings pending resolution of the appeal. A
       copy of that motion is attached.

    2. Defendants could make any of the dates offered by the Court work for trial, assuming the
       appeal has been resolved, the case has not been dismissed altogether, and all necessary
       pre-trial proceedings have been completed by then.

    3. Assuming the appeal is resolved by that time, and the case has not been dismissed,
       Defendants’ preference is for the earliest available trial date and thus would prefer the
       dates offered by the Court in the following order: July 12, August 2, August 9, and
       August 16, 2021.


Sincerely,

/s/ Zachary Peters

Zachary J. Peters
Enclosure




Telephone: (608) 266-5481                                                            Fax: (608) 266-3957
Home Page: http://psc.wi.gov                                              E-mail: pscrecs@wisconsin.gov
